DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 8/12/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8, 9, 12, 13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent ) in view of Hester, JR. et al. (U.S. Patent Application Publication 2017/0082397).

In regards to claim 1 Smith et al (henceforth referred to as Smith) disclose a weapons pod comprising: 
(a) a container having an upper housing and an optional lower housing, the upper housing comprising (i) at least one pair of cut-out portions, the first cut-out portion located on one surface of the housing and the second cut-out portion located on a second surface of the housing, wherein the first and second cut-out portions are opposite from each other.  As depicted in figure 9, Smith teaches a weapons pod with at least two “cut-out” portions;
Smith teaches a single “protrusion” extending above the housing, but fails to teach at least one pair of protrusions from the housing associated with each pair of cut-out portions, the first protrusion located above the first cut-out portion and the second protrusion located above the second cut-out portion.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple of the protruding portions of Smith, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; and
(iii) at least one securing mechanism configured to attach the upper housing to the optional lower housing and/or to attach the upper housing to an unmanned vehicle.  The housing of Smith is secured via a securing mechanism; and
(b) at least one blast chamber assembly comprising (i) an outer tube.  Smith teaches a pyrotechnic chamber that fits into a wall of the housing;
(ii) an internal tube. The device of Smith includes a tube for launching the projectiles and absorbing the pyrotechnic blast;
(iii) explosive mitigation material surrounding the internal tube and residing
within the outer tube.  Note that the housing itself is “explosive” mitigating during launching of the projectile; and
Smith fails to teach at least one end cap.  However, Hester, JR. et al (henceforth referred to as Hester) teaches a launcher with caps over the launch tubes (item 56 of Hester) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an end cap on the launch tubes of Smith as taught by Hester, to protect the device;
wherein the explosive mitigation material is configured to absorb detonation energy, gases, and/or fragmentation generated during an explosive event.  The launcher of Smith mitigates some of the pyrotechnic blast.

In regards to claim 2 Smith discloses that a single blast chamber assembly is present.  Smith teaches one or two blast chambers as depicted.

In regards to claim 3 Smith discloses multiple blast chamber assemblies are present.  Smith teaches one or two blast chambers as depicted.

In regards to claims 4 and 5, Smith fails to disclose that the explosive mitigation material is made of foam metal or high strength carbon, or titanium or stainless steel or high strength carbon.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the internal combustion and launch mechanism of the Smith device from any of various common light weight materials including those claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

In regards to claim 8 Smith discloses a munition.  Smith teaches a pyrotechnically launched “electrical weapon” constituting a munition.

In regards to claim 9 Smith disclose the munition comprises an initiation system and a munition housing.  As shown in figure 6, the munition of Smith includes an initiation portion (item 640) along with a housing.

In regards to claim 12 Smith discloses an unmanned aerial system airframe and housing.  The UAV of Smith includes an airframe and body housing as depicted.

In regards to claim 13 Smith discloses a “remote” firing device to activate the pyrotechnics and includes a remote firing device housing.

In regards to claim 15 Smith discloses a method of operating the weapons pod according to claim 1, comprising the steps of:
(a) securing the blast chamber assembly to the upper housing; (b) connecting an initiation system to a warhead; (c) securing the connected initiation system and warhead to a munition housing to form a munition; (d) inserting the munition into the blast chamber assembly; (e) connecting the initiation system to a remote firing device; and (f) initiating firing of the warhead.  The Smith system includes a cartridge that includes an initiating portion connected to the warhead portion and that the cartridge is inserted into the housing and remotely initiated.

In regards to claim 16 Smith discloses that the at least one pair of protrusions creates a front explosive zone and a rear explosive zone upon firing.  The launcher on the UAV of Smith creates a zone in front and a zone behind constituting a front and rear explosive zone.

In regards to claim 17 Smith discloses attaching the weapons pod to an unmanned aerial system airframe and housing.  The “pod” of Smith is attached to the bottom of the UAV.

In regards to claim 18 Smith discloses that the unmanned aerial system airframe and housing is not damaged upon firing.  The Smith system is capable of firing and intended to remain undamaged.

In regards to claim 20 Smith discloses directing the unmanned aerial system to a target prior to firing and directing the unmanned aerial system to return after firing.  Smith teaches a UAV system that may automatically track a target prior to discharging the weapon and return after.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent ) and Hester, JR. et al. (U.S. Patent Application Publication 2017/0082397) as per claim 1 and further in view of Kramer et al. (U.S. Patent 10,501,185).

In regards to claim 6 Smith fails to explicitly disclose that the securing mechanism comprises a latch system, living hinge type fastener, buckle, screws, bracket, and/or nuts and bolts and washers.  However, Kramer et al (henceforth referred to as Kramer) teaches a launching mechanism attached to the bottom of a drone using a bolt (item 22) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize any of various coupling means for the launcher of Smith including bolts as taught by Kramer, since bolts are easily employed and allow disassembly.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent ) and Hester, JR. et al. (U.S. Patent Application Publication 2017/0082397) and Kramer et al. (U.S. Patent 10,501,185) as applied to claim 6 and still further in view of Roberts et al. (U.S. Patent Application 2020/0083979).

In regards to claim 7 Smith as modified fails to disclose that the securing mechanism comprises an O-ring or watertight seal.  However, Roberts et al (henceforth referred to as Roberts) teaches using an o-ring between components suspended from a UAV and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an o-ring between connected parts suspended from the UAV of Smith as taught by Roberts to reduce vibrations or prevent moisture from entering.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent ) and Hester, JR. et al. (U.S. Patent Application Publication 2017/0082397) as per claim 1 and further in view of Allen et al. (U.S. Patent Application Publication 2018/0245890).

In regards to claim 10 Smith fails to explicitly disclose that the munition comprises at least one explosive munition.  However, Allen et al (henceforth referred to as Allen) teaches a drone that carries a launcher that includes wall penetrating explosives among others (pages 4 and 5) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide various types of munition in/on the Smith launcher including penetrating explosives as taught by Allen, to penetrate walls.

In regards to claim 11 Smith fails to explicitly disclose that the at least one explosive munition is selected from the group consisting of water, directional fragmentation, explosively formed penetrators, and conical shape charges.  However, Allen teaches a drone that carries a launcher that includes wall penetrating explosives among others (pages 4 and 5) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide various types of munition in/on the Smith launcher including penetrating explosives as taught by Allen, to penetrate walls.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent ) and Hester, JR. et al. (U.S. Patent Application Publication 2017/0129602) as per claim 1 and further in view of Alduaiji et al. (U.S. Patent Application Publication 2018/0245890).

In regards to claim 14 Smith does not disclose an unmanned ground vehicle.  Although Smith teaches a UAV system, Alduaiji et al (henceforth referred to as Alduaiji) teaches a UAV or UGV system and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to configure the Smith system as either a UAV or alternately a UGV as taught by Alduaiji, for versatility.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 19, attaching a remote firing device to the unmanned aerial system airframe and housing prior to attaching the weapons pod.

Summary/Conclusion
Claims 1-18 and 20 are rejected and claim 19 is objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641